MEMORANDUM **
John Dennis Todman appeals the revocation of his probation and the sentence of time-served followed by 36 months of supervised release imposed upon the revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Following our order of December 1, 2004, Todman’s counsel has submitted a renewed motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), together with a supplemental brief stating that she has found no meritorious issues for review. Appellant did not file a supplemental pro se brief, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.